Response to Amendment
Applicant’s amendment, filed 08/12/20, for application number 16/227,050 has been received and entered into record.  Claims 1, 9, and 17 have been amended.  Therefore, Claims 1-20 are presented for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 9, 10, and 17 are objected to because of the following informalities:  
Claim 1 has been amendment, and is noted as such through the “(Currently Amended)” status indication.  However, there are no markings in the claim language itself to indicate the changes that have been made relative to the immediate prior version of the claims as required per MPEP 714(c)(2).  
Claims 9 and 17 have similarly been indicated as “(Currently Amended),” but there does not appear to be any markings to indicate the changes made relative to the immediate prior version of the claims.  
Claim 10, lines 2-3 recite, “…the power supply control circuit responsive the determining indicating that the configuration information is intended to be used…” and should instead read, “…the power supply control circuit responsive to the determining indicating that the configuration information is intended to be used…” (emphasis added) to correct the typographical error.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claim 16, lines 1-3 recite, “comparing a voltage or current at an input terminal of the power supply control circuit to a threshold.” (emphasis added)  Line 6 also further refers to the “threshold.”  However, Examiner notes there does not appear to be any mention of such a threshold in the Specification as filed.  For the purposes of examination, Claim 16 is examined as presented, in spite of the outstanding rejection under 35 U.S.C. 112(a).    

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 9, 11-13, and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ortiz et al., US Pat. No. 9,178,859.
Regarding Claim 9, Ortiz discloses a method of operating a power supply control circuit having an address for serial communication [utilizing the method of Fig. 4 and the hardware of Fig. 1 and 5], comprising: 
receiving, by a power supply control circuit, via a serial communication interface, configuration information to configure power supply control circuitry of the power supply control circuit [information is compared against the information in the database, which involves retrieval of the information from the database before comparison, step 414];

retrieving, by the power supply control circuit, from non-volatile memory of the power supply control circuit, identification information stored in the power supply control circuit at manufacture [comparing the equipment to attributes in the database to determine whether the equipment is supplied by an original manufacturer involves comparison of information from manufacture, col. 4, ll. 18-35]; 
comparing, by the power supply control circuit, the validation information to the identification information [step 414, Fig. 4]; 
determining, based on a result of the comparing, whether the configuration information is intended to be used by the power supply control circuit [step 414, checking if the attributes, including power supply serial number or power supply part number match the expected value and is a valid piece of equipment]; and 
rejecting, by the power supply control circuit, the configuration information for use in the power supply control circuit based on the determining indicating that the configuration information is not intended to be used by the power supply control circuit [if the attribute information does not match the expected value, then the information and associated equipment is designated as suspicious/non-authentic, and thus rejected, Fig. 4].
Regarding Claim 11, Ortiz discloses the method of Claim 9.  Ortiz further discloses activating an alert signal indicating that the configuration information is rejected responsive to the determining indicating that the configuration information is not intended to be used by the 
Regarding Claim 12, Ortiz discloses the method of Claim 9.  Ortiz further discloses wherein the comparing comprises comparing a controller part number included in the data structure to a part number of the power supply control circuit included in the identification information [information attribute is matched against an expected value for the attribute in the database at step 414; attribute information includes power supply part number, Fig. 4, 5]. 
Regarding Claim 13, Ortiz discloses the method of Claim 9.  Ortiz further discloses wherein the comparing comprises comparing a controller revision number included in the data structure to a revision number of the power supply control circuit included in the identification information [information attribute is matched against an expected value for the attribute in the database at step 414; attribute information includes processor board ID; processor board ID shows the version parameter, Fig. 4, 5; col. 5, ll. 22-24].  
Regarding Claim 15, Ortiz discloses the method of Claim 9.  Ortiz further discloses comparing each of a plurality of validation parameters of the validation information to an identification value of the identification information based on a control value corresponding to the validation parameter indicating that a comparison is to be performed [information attribute to be checked is selected at step 412, the attribute is checked at step 414, and subsequent to determining the results of the check at step 416, another attribute, if selected, is checked, until no selected attributes remain, at step 418; selection of the information necessarily involves a control value to indicate the selection, Fig. 4].    

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 3, 5, 7, 8, 10, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ortiz, in view of Burdick et al., US Pat. No. 7,685,412.
Regarding Claim 1, Ortiz discloses a power supply control circuit having an address for serial communication [server of Fig. 6 implements equipment authentication logic; communication occurs between memory 606 on which the logic resides, processor 604, and network interface unit 602; equipment being authenticated include power supply components, as they contain power supply part numbers, Fig. 5], comprising: 
serial communication circuitry configured to receive configuration information, wherein the configuration information comprises a data structure containing validation information identifying a power supply controller [equipment authentication logic checks the attributes of equipment to designate whether the equipment is valid, or is suspicious/non-authentic; data structure contains information including power supply part number, power supply serial number, among other information; Fig. 4, 5]; 
non-volatile memory [memory 606] storing: 
the configuration information [attributes, Fig. 5]; and 
identification information that identifies the power supply control circuit [information compared against the power supply part number and power supply serial number attributes; information compared against values for the attribute contained in database of Fig. 1, which contains server of Fig. 6 as well as related components such a databases 155]; and 
a controller circuit coupled to the serial communication circuitry and the non-volatile memory [equipment authentication logic 150], and configured to: 
identify the validation information in the configuration information [information attribute of the equipment is selected at step 412, Fig. 4]; 

compare the validation information to the identification information [step 414]; 
determine whether the configuration information is intended to be used by the power supply control circuit [step 414, checking if the attributes, including power supply serial number or power supply part number match the expected value].
However, while Ortiz discloses determining that the configuration information is intended to be used by the power supply control circuit, Ortiz does not explicitly teach applying the configuration information to configure the power supply control circuit based on a determination that the configuration information is intended to be used by the power supply control circuit.
In the analogous art of configuration setting validation, Burdick teaches applying the configuration information to configure the application based on a determination that the configuration information is intended to be used by the application [the configuration module may indicate that the configuration setting is valid for use with the application such that the values described by the configuration setting may be accepted by the application, col. 10, ll. 57-60].
It would have been obvious to one of ordinary skill in the art, having the teachings of Ortiz and Burdick before him before the effective filing date of the claimed invention, to incorporate the validation and subsequent application of configuration settings as taught by 
Regarding Claim 2, Ortiz and Burdick disclose the power supply control circuit of Claim 1.  Ortiz further discloses wherein the controller circuit is configured to compare a controller part number included in the data structure to a part number of the power supply control circuit included in the identification information [information attribute is matched against an expected value for the attribute in the database at step 414; attribute information includes power supply part number, Fig. 4, 5]. 
Regarding Claim 3, Ortiz and Burdick disclose the power supply control circuit of Claim 1.  Ortiz further discloses wherein the controller circuit is configured to compare a controller revision number included in the data structure to a revision number of the power supply control circuit included in the identification information [information attribute is matched against an expected value for the attribute in the database at step 414; attribute information includes processor board ID; processor board ID shows the version parameter, Fig. 4, 5; col. 5, ll. 22-24].  
Regarding Claim 5, Ortiz and Burdick disclose the power supply control circuit of Claim 1.  Ortiz further discloses wherein the controller circuit is configured to compare each of a plurality of validation parameters of the validation information to an identification value of the identification information based on a control value corresponding to the validation parameter indicating that a comparison is to be performed [information attribute to be checked is selected at step 412, the attribute is checked at step 414, and subsequent to determining the results of the check at step 416, another attribute, if selected, is checked, until no selected attributes 
Regarding Claim 7, Ortiz and Burdick disclose the power supply control circuit of Claim 1.  Ortiz further discloses wherein the controller circuit is configured to reject the configuration information responsive to a determination that the configuration information is not intended for use in the power supply control circuit [if the attribute information does not match the expected value, then the information and associated equipment is designated as suspicious/non-authentic, and thus rejected, Fig. 4].  
Regarding Claim 8, Ortiz and Burdick disclose the power supply control circuit of Claim 1.  Ortiz further discloses wherein the controller circuit is configured to activate an alert signal indicating that the configuration information is   rejected responsive to a determination that the configuration information is not intended for use in the power supply control circuit [[if the attribute information does not match the expected value, then the information and associated equipment is designated as suspicious/non-authentic, i.e. alerting as to the status of the equipment, Fig. 4].  
Regarding Claim 10, Ortiz and Burdick disclose the method of Claim 9.  However, Ortiz does not explicitly teach applying the configuration information to configure the power supply control circuit responsive the determining indicating that the configuration information is intended to be used by the power supply control circuit.  
In the analogous art of configuration setting validation, Burdick teaches applying the configuration information to configure the power supply control circuit responsive the determining indicating that the configuration information is intended to be used by the power 
It would have been obvious to one of ordinary skill in the art, having the teachings of Ortiz and Burdick before him before the effective filing date of the claimed invention, to incorporate the validation and subsequent application of configuration settings as taught by Burdick, into the circuit as disclosed by Ortiz, to ensure the adopted configuration information is the most up-to-date and current version [Burdick, col. 2, ll. 6-9].
Regarding Claim 17, Ortiz discloses a server system [Fig. 6].  The remainder of Claim 17 repeats the same limitations as recited in Claim 1, and thus is rejected accordingly. 
Regarding Claim 19, Ortiz and Burdick disclose the sever system of Claim 17.  Claim 19 repeats the same limitations as recited in Claim 5, and thus is rejected accordingly.
Claims 4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ortiz and Burdick, and further in view of Chen, US Pat. Appln. Pub. No. 2009/0115583.
Regarding Claim 4, Ortiz and Burdick disclose the power supply control circuit of Claim 1.  However, Ortiz and Burdick do not explicitly teach wherein the controller circuit is configured to compare a part address value included in the data structure to a part address of the power supply control circuit.  
In the analogous art of controlling system components via power supplies, Chen teaches wherein the controller circuit is configured to compare a part address value included in the data structure to a part address of the power supply control circuit [extracting the binary address 
It would have been obvious to one of ordinary skill in the art, having the teachings of Ortiz, Burdick, and Chen before him before the effective filing date of the claimed invention, to incorporate the address comparison as taught by Chen into the circuit as disclosed by Ortiz and Burdick, to reduce the amount of wires used in the system by providing signals over the supply wire [Chen, par 4, ll. 1-4].  
Regarding Claim 18, Ortiz and Burdick disclose the system of Claim 17.  Claim 18 repeats the same limitations as recited in Claims 2, 3, and 4, and thus is rejected accordingly.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ortiz, in view of Chen.
Regarding Claim 14, Ortiz discloses the method of Claim 9.  Claim 14 repeats the same limitations as recited in Claim 4, and thus is rejected accordingly.
Claims 6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ortiz and Burdick, and further in view of Carlson, US Pat. Appln. Pub. No. 2005/0268000.
Regarding Claim 6, Ortiz and Burdick disclose the power supply control circuit of Claim 1.  However, while Ortiz further discloses wherein the controller circuit is configured to determine whether a configuration of the power supply control circuit based on the configuration information is consistent with the external component [determining if the attribute information matches the expected attribute information in the database, and to determine whether the equipment is valid or suspicious/non-authentic, steps 414, 416, Fig. 4], Ortiz and Burdick do not explicitly teach an input terminal; and an analog-to-digital converter configured to digitize a 
In the analogous art of electronic device detection, Carlson teaches an input terminal [identification pin 114, Fig. 1]; and an analog-to-digital converter configured to digitize a signal received at the input terminal [voltage detected at pin is converted to a signal to identify the type of accessory connected, step 210, Fig. 2]; wherein the signal is indicative of an external component connected to the power supply control circuit [voltage detected at pin is converted to a signal to identify the type of accessory connected, step 210, Fig. 2].
It would have been obvious to one of ordinary skill in the art, having the teachings of Ortiz, Burdick, and Carlson before him before the effective filing date of the claimed invention, to incorporate the detection method as taught by Carlson into the circuit as disclosed by Ortiz and Burdick to reduce overall cost to the electronic device over other methods of detection that involve regulated voltage and precision resistors [Carlson, par 2].
Regarding Claim 20, Ortiz and Burdick disclose the server system of Claim 17.  Claim 20 repeats the same limitations as recited in Claim 6, and thus is rejected accordingly. 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ortiz, in view of Carlson.
Regarding Claim 16, Ortiz discloses the method of Claim 9.  However, while Ortiz discloses rejecting the configuration information responsive to the comparing of the voltage or current to the indication that the configuration information is not intended for use in a circuit comprising the power supply control circuit and the external component [if the attribute information does not match the expected value, then the information and associated 
In the analogous art of electronic device detection, Carlson teaches comparing a voltage or current at an input terminal of the power supply control circuit to a threshold [voltage detected at pin is converted to a signal to identify the type of accessory connected (identification would involve a threshold amount that indicates the type of accessory), step 210, Fig. 2]; wherein the voltage or current is indicative of an external component connected to the power supply control circuit [voltage detected at pin is converted to a signal to identify the type of accessory connected, step 210, Fig. 2].
It would have been obvious to one of ordinary skill in the art, having the teachings of Ortiz and Carlson before him before the effective filing date of the claimed invention, to incorporate the detection method as taught by Carlson into the circuit as disclosed by Ortiz to reduce overall cost to the electronic device over other methods of detection that involve regulated voltage and precision resistors [Carlson, par 2].

Response to Arguments
Applicant’s arguments filed 08/12/20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J YEN whose telephone number is (571)270-5047.  The examiner can normally be reached on M-F 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on (571) 272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Paul Yen/Primary Examiner, Art Unit 2186